Citation Nr: 1448917	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  13-06 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, including as due to medication for prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, H.A.W. and J.M.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from November 1950 to October 1952.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In October 2012, the Veteran and J.M. testified during a personal hearing at the RO and, in October 2013, he and H.A.W. testified during a hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current bilateral knee disorder, including medial compartment arthritis, has not been shown to have had its onset in service, nor is it otherwise related to a disease or injury during his military service, and bilateral knee arthritis was not shown to be compensably disabling within one year of separation from active duty.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disorder, and including as due to medication for prostate cancer, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge outlined the issue on appeal and asked questions aimed at substantiating the appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in June 2012 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The June 2012 letter provided notice consistent with the holding of court in Dingess. 

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All reasonably identified and available VA and non-VA medical records were obtained.  A review of the Veteran's electronic file shows VA medical records, dated to August 2014, not initially reviewed by the Agency of Original Jurisdiction (AOJ).  In October 2014, the Veteran's representative provided a waiver of initial AOJ review of this evidence.  Thus, the Board has jurisdiction to consider the records in the service connection claim on appeal.  See 38 C.F.R. § 20.1304(c) (2014).  

The Board notes that an etiological opinion has not been obtained for the Veteran's service connection claim regarding a bilateral knee disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Here, while there is a current diagnosis of bilateral knee arthritis, there is no true indication this disability is associated with service.  There is no evidence of pertinent disability in service or within the first post-service year.  The Veteran has not claimed that pertinent disability had its onset in service, nor has he suggested a continuity of symptomatology since his discharge.  In view of the absence of findings of pertinent pathology in service, and the first suggestion of pertinent disability many years after active duty, relating this disability to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. 5103A(a)(2).  The Board is satisfied that the duties to notify and assist have been met.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and non-VA treatment and examinations.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Factual Background and Legal Analysis

The Board has thoroughly reviewed the record in conjunction with this case, including the Veteran's service treatment records and his written statements and oral testimony in support of his claim.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Contentions

The Veteran contends that he has bilateral knee arthritis due to medication prescribed by VA clinicians for treating his prostate condition, including prostate cancer.  In his August 2012 notice of disagreement, he reported that he was treated for prostate problems in service and VA prescribed medication that he believed affected his knees.  

During his October 2013 Board hearing, the Veteran testified that his first knee problems occurred approximately three or four years earlier, after his first prostate operation, when VA prescribed Ciprofloxacin (Cipro) for him.  See Board hearing transcript at pages 4 and 8.  He denied any knee injuries in service and said his current problem was "all due to Cipro."  Id.  at 7.  The Veteran never had a physician tell him the Cipro caused his knee problem.  Id.  He reported being treated in service for prostate problems with sulfa drugs that did not affect his knees.  Id. at 11.

Laws and Regulations

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) .

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) ; but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  There must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions such as the origin of orthopedic pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts that he has bilateral knee arthritis from taking Cipro that was prescribed by VA physicians after his prostate cancer surgery or for prostate problems. 

Here, the objective medical evidence fails to demonstrate that the Veteran has established a nexus between his claimed bilateral knee arthritis and active service, including a service-connected disability.  

Although the Veteran contends that he has bilateral knee arthritis as the result of taking Cipro for a prostate problem or prostate cancer, this is a complex medical scientific question that would not be subject to lay observation.  The Veteran's opinion does not constitute competent evidence of a link between bilateral knee arthritis and medication for a prostate problem or prostate cancer.

Service connection is not currently in effect for prostate cancer, and the medical record is devoid of any mention that the Veteran was ever treated for it.  An October 2011 VA medical record indicates that the Veteran had a benign bladder neck tumor.  
A June 14, 2014 VA urology clinic record reflects the Veteran's history of bladder tumor resection in January 2008 and two transurethral resections of the prostate (TURPs), in January 2008 and February 2010, without clinical evidence of cancer.  

Nor is service connection in effect for another prostate disorder.  Service connection for non-specific urethritis and prostatitis was denied by the RO in an unappealed June 1974 rating decision.  In an unappealed January 2013 rating decision, the RO denied the Veteran's request to reopen that claim.  These decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

Service treatment records do not discuss treatment for a bilateral knee disorder.  When examined for separation in October 1952, the Veteran's lower extremities were normal.  

Post service, VA medical records reflect the Veteran's repeated treatment for benign prostate hypertrophy with an obstruction and chronic hematuria for which Cipro was prescribed in 2008.  In February 2010, it was noted that he took Cipro for diverticulitis.  An August 9, 2010 clinical notation indicates that the Veteran was allergic to Cipro, and later-dated medication lists do not show it was prescribed for him.  

An April 24, 2012 VA orthopedic surgery record includes the Veteran's complaints of bilateral knee pain after taking Cipro for prostate issues.  The examining physician noted that the Veteran was very "dogmatic" about his belief that his knee pain did not start until he took this antibiotic.  However, the Veteran reported that his knee pain was deep-seated and worsened in the last three years.  X-rays showed significant moderate arthritis of the bilateral knees.  The assessment was moderate bilateral medial compartment arthritis.

When seen in the VA outpatient primary care clinic on August 12, 2012, the Veteran complained of having "Cipro-knees" and the assessment included osteoarthritis.

A September 6, 2013 patient note includes the Veteran's assertion of having six prostate surgeries after which he was given Cipro that caused his knees to deteriorate.

According to an October 21, 2013 VA Clinical Pharmacy note, a pharmacist responded to the Veteran's claim of having knee pain due to taking Cipro.  The pharmacist noted that fluoroquinolones were associated with tendonitis and tendon rupture in post-marketing surveillance data.  The literature indicated that tendon rupture and tendinitis were reported in the Achilles tendon (most frequent), rotator cuff, the hand, the biceps, the thumb, and other tendon sites, regardless of age.  Arthralgia was reported in up to one percent of additional patients taking Cipro.  

The VA pharmacist stated that it did not appear that the Veteran's knee pain was secondary to tendonitis as the incidence of arthralgia was quite rare with quinolones.  According to the pharmacist, based on objective information from X-rays, it was most likely that the Veteran's knee pain was secondary to osteoarthritis and not due to quinolones.

Here, there is no medical opinion to support the Veteran's claim.  Moreover, service connection is not in effect for prostate problems or cancer.  Thus, there is no basis to grant the Veteran's claim on a secondary basis.  38 C.F.R. § 3.310.

The Veteran is competent to describe his observable symptoms, such as knee pain.  To the extent he is claiming that knee problems have persisted since service, this is inconsistent with the normal examination at the time of separation from service.  The Veteran first reported knee problems when he claimed service connection for it in 2012 and reported that it began three or four years earlier.  As recently as his October 2013 Board hearing, he reported bilateral knee arthritis as a condition occurring after service.  For these reasons, his relatively recent reports of a continuity of symptomatology are not deemed credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Moreover, while medial compartment arthritis of the bilateral knees is among the listed chronic diseases ("arthritis"), and a continuity of symptomatology could establish a link between that disease and service, the first documented evidence of knee pain is from approximately 2010, nearly 50 years after the Veteran's discharge.  Walker.

Additionally, the Veteran has not claimed that any medical provider has told him that his bilateral knee arthritis is due to service or to service-connected disability, including taking Cipro.  The Board notes that he submitted medical articles, dated in 2008 and 2013, regarding the side effects of taking Ciprofloxacin in general.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, however, the Veteran does not have service connection for prostate cancer or a prostate problem for which Cipro was prescribed.  As such, this literature does not assist in substantiating his claim.

In sum, a clear preponderance of the evidence of record is against the Veteran's claim for service connection for a bilateral knee disorder, including medial compartment arthritis, and including as due to medication for prostate cancer, and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Service connection for a bilateral knee disorder, including as due to medication for prostate cancer, is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


